



Ribbon Communications Inc.
2019 Incentive Award Plan


Restricted Stock Unit Award Agreement (Performance-Based Vesting)




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), is made effective
as of             ,          (the “Grant Date”), between Ribbon Communications
Inc., a Delaware corporation (the “Company”), and                  (the
“Participant”).


RECITALS


WHEREAS, the Company has adopted the Ribbon Communications Inc. 2019 Incentive
Award Plan Stock Incentive Plan (the “Plan”), which Plan is incorporated herein
by reference and made a part of this Agreement (capitalized terms not otherwise
defined herein shall have the meanings as set forth in the Plan); and


WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to grant to the Participant the restricted stock
units described herein pursuant to the Plan and the terms set forth below;


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.Award of Restricted Stock Units. Subject to the terms and conditions of the
Plan and this Agreement and in consideration of employment services rendered and
to be rendered by the Participant to the Company, the Company hereby grants to
the Participant ___________ restricted stock units (the “Restricted Stock Units”
or “PSUs”). Each Restricted Stock Unit entitles the Participant to such number
of shares of Common Stock, subject to continued employment, upon vesting as is
determined pursuant to Section 2 hereof.


2.
Vesting of Restricted Stock Units.



(a)Upon the vesting of the Award, as described in this Section and Schedule 1
attached hereto, the Company shall deliver for each Restricted Stock Unit that
vests, the number of shares of Common Stock as is determined pursuant to
Schedule 1. The Common Stock shall be delivered as soon as practicable following
the Vesting Date (as defined in Schedule 1), but in any case within 30 days
after such date.


(b)Subject to Section 2(c) and Section 3, the Restricted Stock Units shall vest
in accordance with the terms set forth in Schedule 1 attached hereto.


(c)Notwithstanding Section 2(b), upon the Participant’s termination of
employment, the Award shall become subject to the acceleration of vesting to the
extent provided in Schedule 1 attached hereto or under the terms of the
Participant’s employment or severance agreement with the Company, subject to any
terms and conditions set forth in the Plan or imposed by the Board (including in
Schedule 1 hereto).


3.Termination of Employment. Subject to Section 2(c) and notwithstanding any
other provision of the Plan to the contrary, upon the termination of the
Participant’s employment with the Company and its subsidiaries, the Award, to
the extent not yet vested, shall immediately and automatically terminate;
provided, however, that the Board may, in its sole and absolute discretion agree
to accelerate the vesting of the Award, upon termination of employment or
otherwise, for any reason or no reason, but shall have no obligation to do so.


For purposes of the Plan and the Award, a termination of employment shall be
deemed to have occurred on the date upon which the Participant ceases to perform
active employment duties for the Company or its subsidiaries following the
provision of any notification of termination or resignation from employment, and
without regard to any period of notice of termination of employment (whether
expressed or implied) or any period of severance or salary continuation.
Notwithstanding any other provision of the Plan, the Award, this Agreement or
any other agreement (written or oral) to the contrary, the Participant shall not
be entitled (and by accepting an Award, thereby irrevocably waives any such
entitlement) to any payment or other benefit to compensate the Participant for
the loss of any rights under the Plan as a result of the termination or
expiration of an Award in connection with any termination of employment. No
amounts earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of the Company or any of its
subsidiaries.


4.No Assignment. Except as expressly permitted under the Plan, this Agreement
may not be assigned by the Participant by operation of law or otherwise.


5.No Rights to Continued Employment. The granting of this Award evidenced hereby
and this Agreement shall impose no obligation on the Company or any of its
affiliates to continue the employment or service of the Participant and shall
not lessen or affect any right that the Company or any of its affiliates may
have to terminate the service of such Participant. The Participant shall remain
an “at will” employee.


6.Governing Law. This Agreement will be governed by and interpreted and
construed in accordance with the internal laws of the State of Delaware (without
reference to principles of conflicts or choice of law) as to all matters,
including, but not limited to, matters of validity, construction, effect,
performance and metrics.


7.Tax Obligations. As a condition to the granting of the Award and the vesting
and settlement thereof, the Participant acknowledges and agrees that he/she is
responsible for the payment of income and employment taxes (and any other taxes
required to be withheld) payable in connection with the vesting and settlement
of an Award. Accordingly, the Participant agrees to remit to the Company or any
applicable subsidiary an amount sufficient to pay such taxes. Such payment shall
be made to the Company or the applicable subsidiary of the Company in a form
that is reasonably acceptable to the Company, as the Company may determine in
its sole discretion. Notwithstanding the foregoing, the Company may retain and
withhold from delivery at the time of vesting or settlement that number of
shares of Common Stock having a fair market value equal to the taxes owed by the
Participant, which retained shares shall fund the payment of such taxes by the
Company on behalf of the Participant. The Participant acknowledges that he or
she is responsible for reviewing with his or her own tax advisors the federal,
state, local and other tax consequences of the transactions contemplated by this
Agreement. The Participant acknowledges that he or she is not relying on any
statements or representations of the Company or any of its agents.


8.Notices. Any notification required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or within
three (3) days of deposit with the United States Postal Service or, if outside
the United States, the local equivalent of the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address he or she most recently provided to
the Company.


9.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.


10.Amendments. This Agreement may be amended or modified only by a written
agreement signed by the Company and the Participant; provided, however, that the
Board may amend or alter this Agreement and the Award granted hereunder at any
time, subject to the terms of the Plan.


11.Authority. The Board has complete authority and discretion to determine
Awards, and to interpret and construe the terms of the Plan and this Agreement.
The determination of the Board as to any matter relating to the interpretation
or construction of the Plan or this Agreement shall be final, binding and
conclusive on all parties.


12.Successors. This Agreement will bind and inure to the benefit of the parties
and their respective successors, permitted assigns, heirs, devisees, and legal
representatives.


13.Entire Agreement. Except as set forth herein, this Agreement and the Plan
supersede all prior agreements, whether written or oral and whether express or
implied, between the Participant and the Company relating to the subject matter
of this Agreement. Notwithstanding the foregoing, to the extent that the
Participant has entered into an employment agreement with the Company and the
terms noted in such employment agreement are inconsistent with or conflicts with
this Agreement, then the terms of the employment agreement will supersede the
inconsistent or conflicting terms set forth herein as determined by the Board in
accordance with Section 3(a) of the Plan. In all other respects, this Agreement
shall remain in full force and effect.


14.Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Common Stock underlying
or relating to any Award until the issuance of a stock certificate to the
Participant in respect of such Award.


15.Erroneously Awarded Compensation. The Award (including any proceeds, gains or
other economic benefit actually or constructively received by Participant upon
any receipt of the Award or upon the receipt or resale of shares of Common Stock
underlying the Award) shall be subject to the provisions of any claw-back policy
implemented by the Company, including, without limitation, any claw-back policy
adopted to comply with the requirements of applicable law, including without
limitation the Dodd-Frank Wall Street Reform and Consumer Protection Act and any
rules or regulations promulgated thereunder.
16.Severability. The provisions of this Agreement are severable and if any one
or more provisions are deemed to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions shall nevertheless be binding and
enforceable.


17.Section 409A.


(a)This Agreement is intended to comply with or be exempt from Section 409A of
the Code (together with the Department of Treasury regulations and other
interpretive guidance issued thereunder (including, without limitation, any such
regulations or other guidance issued after the Grant Date, “Section 409A”) and,
to the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A.


(b)If and to the extent (i) any portion of any payment, compensation or other
benefit provided to the Participant pursuant to this Agreement in connection
with his or her employment termination constitutes “nonqualified deferred
compensation” within the meaning of Section 409A and (ii) the Participant is a
specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, in each
case as determined by the Company in accordance with its procedures, by which
determinations the Participant (through accepting the Award) agrees that he or
she is bound, such portion of the payment, compensation or other benefit shall
not be paid before the day that is six months plus one day after the date of
“separation from service” (as determined under Section 409A) (the “New Payment
Date”), except as Section 409A may then permit. The aggregate of any payments
that otherwise would have been paid to the Participant during the period between
the date of separation from service and the New Payment Date shall be paid to
the Participant in a lump sum on such New Payment Date, and any remaining
payments will be paid on their original schedule.


(c)Notwithstanding any other provision of the Plan or this Agreement, if at any
time the Board determines that the Restricted Stock Units (or any portion
thereof) may be subject to Section 409A, the Board shall have the right in its
sole discretion (without any obligation to do so or to indemnify the Participant
or any other person for failure to do so) to adopt such amendments to this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Board determines are necessary or appropriate for Restricted Stock Units to
be exempt from the application of Section 409A or to comply with the
requirements of Section 409A. No provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Participant or any other individual to
the Company or any of its affiliates, employees or agents.


18.Captions. The captions of the sections of this Agreement are for reference
only and will not affect the interpretation or construction of this Agreement.


19.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement will not be binding on
either party unless and until signed by both parties.


[Signature Page Follows]







IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.




RIBBON COMMUNICATIONS INC.




By: ___________________________________
Name:                        
Title:                         




Agreed and acknowledged as of the date first above written:












[PARTICIPANT]




Schedule 1




1
    
US-DOCS\106551488.7